Death Opinion













IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD-761-05


KEMORIA SMITH, Appellee

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE EIGHTH COURT OF APPEALS

EL PASO COUNTY



 The opinion was delivered per curiam.

O P I N I O N



 Appellant was convicted of aggravated robbery and assessed punishment of
confinement for twenty-six years.  Appellant raised two points of error before the Court
of Appeals.  In his first point of error, he claimed the evidence was "legally insufficient to
support his conviction on the ground that the accomplice witness testimony heard at trial
lacked sufficient corroborating evidence."  Tex. Code Crim. Proc. Art. 38.14.  In his
second point of error, appellant claimed "the evidence was factually insufficient to
support, beyond a reasonable doubt, the element of Appellant's identification as one of
the alleged robbers."  Clewis v. State, 922 S.W.2d 126 (Tex. Crim. App. 1996).  The
Court of Appeals affirmed appellant's conviction upon concluding that there was
sufficient corroborating evidence to support appellant's conviction.  Smith v. State, No.
08-03-00198-CR slip op. at 11-13 (Tex. App.-El Paso April 21, 2005)(not designated for
publication).  The court did not address appellant's second point of error in which he
claimed that the evidence was factually insufficient to establish his identification as a
participant. 
	The Court of Appeals is required to address "every issue raised and necessary to
final disposition of the appeal."  Tex. R. App. P. 47.1.  We grant appellant's petition for
discretionary review, vacate the judgment of the Court of Appeals, and remand the case to
the Court of Appeals for consideration of appellant's second point of error.  Id.

DELIVERED FEBRUARY 8, 2006

DO NOT PUBLISH